[Cite as State ex rel. Burkons v. Stupica, 2021-Ohio-901.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                       GEAUGA COUNTY, OHIO


STATE OF OHIO ex rel.                                        :   PER CURIAM OPINION
MIKE BURKONS,
                                                             :
                 Relator,                                        CASE NO. 2020-G-0274
                                                             :
        - vs -
                                                             :
HON. TERRI STUPICA,
                                                             :
                 Respondent.
                                                             :


Original Action for Writ of Prohibition.

Judgment: Writ granted.


Robert B. Botnick, The Botnick Law Firm, LLC, 20600 Chagrin Boulevard, Suite 495,
Shaker Heights, OH 44122, Peter Pattakos and Rachel Hazelet, The Pattakos Law
Firm LLC, 101 Ghent Road, Fairlawn, OH 44333 (For Relator).

Alejandro V. Cortes, Walter Haverfield LLP, 1301 East Ninth Street, Suite 3500,
Cleveland, OH 44114, and Benjamin G. Chojnacki, City of Chardon Law Director, 1301
East Ninth Street, Suite 3500, Cleveland, OH 44114 (For Respondent).


PER CURIAM

        {¶1}     Pending before this court is relator, Mike Burkons’, Verified Complaint for

Writ of Prohibition. Respondent, the Honorable Terri Stupica filed a Motion to Dismiss

Relator’s Verified Complaint which this court denied on February 11, 2021.

        {¶2}     On March 5, 2021, respondent advised this court that “she does not object

to the issuance of the writ requested by Relator Mike Burkons in this proceeding” and
that “she does not intend to answer the Verified Complaint, and believes there are no

evidentiary disputes that would prohibit this Court from proceeding to a final resolution

based on the record before it.”

      {¶3}   According to the Verified Complaint, relator seeks “a writ of prohibition

barring Judge Stupica and the Chardon Municipal Court from continuing to adjudicate

the proceedings against him in Chardon Municipal Court Case No. 2020-CRB-00858.”

      {¶4}   Upon due consideration and for the reasons set forth in this court’s

Judgment Entry of February 11, 2021, relator has demonstrated that he is entitled to the

requested extraordinary relief in prohibition. We therefore grant a writ of prohibition to

prevent respondent from continuing to further adjudicate the proceedings against relator

in Chardon Municipal Court Case No. 2020-CRB-00858.

      {¶5}   Writ granted.



MARY JANE TRAPP, P.J., CYNTHIA WESTCOTT RICE, J., MATT LYNCH, J., concur.




                                            2